UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MATOKA T. ALTEMUS,                    
               Plaintiff-Appellant,
                 v.
MEDICAL COLLEGE OF VIRGINIA
HOSPITAL AND PHYSICIANS VIRGINIA                  No. 01-1591
COMMONWEALTH UNIVERSITY HEALTH
SYSTEM; MARY KRETZ, RN Nurse
Manager,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 David G. Lowe, Magistrate Judge.
                           (CA-00-778)

                  Submitted: November 15, 2001

                      Decided: December 17, 2001

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

D. Scott Gordon, LAWRENCE & ASSOCIATES, Richmond, Vir-
ginia, for Appellant. Randolph A. Beales, Attorney General of Vir-
ginia, Judith W. Jagdmann, Deputy Attorney General, Guy W.
Horsley, Jr., Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.
2              ALTEMUS v. MEDICAL COLLEGE OF VIRGINIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Matoka T. Altemus appeals from the district court’s order dismiss-
ing her complaint filed pursuant to Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994
& Supp. 2001), because it was barred under principles of res judicata.
This Court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). This Court must view the evidence in the light most
favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986).

   For the first time on appeal, she argues it was impossible to raise
her Title VII claim in her previously litigated state court action. Argu-
ments raised for the first time on appeal are generally deemed waived,
except where refusal to consider the issue would be plain error or
result in a fundamental miscarriage of justice. Karpel v. Inova Health
Sys. Servs., 134 F.3d 1222, 1227 (4th Cir. 1998). Alternatively, she
contends res judicata does not bar her complaints in their entirety
because portions of her federal claim do not arise from the identical
transaction as her previously litigated state court complaint. We have
fully reviewed the record, the district court’s opinion, and the parties’
briefs and joint appendix, and find no reversible error. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED